Citation Nr: 1548341	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection an acquired psychiatric disorder, to include anxiety and depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service in the Air National Guard (ANGUS) from February to June 2004.  He was also a member of the Rhode Island Air National Guard from May 2003 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues presently on appeal.  The Board remanded the instant claims in November 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder to include anxiety and depression based on service incurrence.  He also maintains that he is unable to maintain gainful employment due to his service-connected disabilities.  

Service treatment records show that the Veteran displayed symptoms related to the claimed psychiatric condition before he was discharged from the Air National Guard which he claims has continued to the present.  Unfortunately, service records do not indicate whether the Veteran had onset of these symptoms during active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Retirement points were provided when the claim was previously remanded in November 2014 to establish the Veteran's service periods.  However, retirement points are not helpful in this regard.  During the Board's prior remand, it was indicated that contact should be made with the Air Reserve Personnel Center to obtain the appropriate records.  This office only provided retirement points.  The Air Reserve Personnel Center should be contacted again and asked to provide specific dates of active duty, ACDUTRA and/or INACDUTRA.  

Additionally, it was noted that the Veteran was scheduled for a VA psychiatric examination.  The Veteran's claims file indicates that the Veteran failed to report for his examination.  The record does not contain a copy of the letter sent to the Veteran notifying him of his scheduled examination.  

The TDIU claim is held in abeyance pending the requested development of the psychiatric disorder service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate Federal sources to specifically include NPRC, Archives, and Air Reserve Personnel Center, Denver, Colorado, and ask each agency to confirm the Veteran's dates of service to include specific dates (not retirement points) for the Veteran's active duty, ACDUTRA and INACDUTRA.  If the Veteran did not have periods of ACDUTRA or INACDUTRA, the record should so reflect.  

If, after making reasonable efforts to obtain these service records the AOJ is unable to secure them, a formal finding of unavailability should be associated with the claims/VBMS file.  The AOJ should notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran a reasonable opportunity to respond and submit the information.  

2.  If the Veteran was treated for an acquired psychiatric disorder during a period of active service, ACDUTRA, or INACDUTRA, or if an acquired psychiatric disorder was otherwise shown during active service, ACDUTRA, or INACDUTRA, schedule the Veteran for a VA mental disorders examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include anxiety and depression.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Following examination and a review of the claims file, to include pre-service, service and post-service medical records, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any acquired psychiatric disorder was incurred in, caused by, has been aggravated by (permanently increased in severity) or is otherwise related to a period of active service, ACDUTRA or INACDUTA.  

 A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the Veteran does not report for scheduled examination, a copy of the notice to report letter should be included in the claims file.

3.  The AOJ should thereafter review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, corrective action should be taken.  38 C.F.R. § 4.2; See also Stegall v. West, 11 Vet. App. 268 (1998).  
 
4.  After undertaking the development above, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and TDIU.  If any benefit on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time to respond.  Thereafter, return the appeal to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

